Case 2:20-cv-03483-JAK-GJS Document 7 Filed 05/08/20 Page 1 of 1 Page ID #:82


1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11    DANIEL WAYNE GROGAN,
                                                Case No. 2:20-cv-03483-JAK (GJS)
12                 Petitioner
13            v.                                JUDGMENT
14    CURVA,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order: Summarily Dismissing Petition Without
19   Prejudice; And Denying Certificate Of Appealability,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed without
22   prejudice.
23
24
25
26   Dated: May 8, 2020             _________________________________
                                         JOHN A. KRONSTADT
27                                       UNITED STATES DISTRICT JUDGE
28
